
	

114 S2855 IS: Small Business Innovation Research and Technology Transfer Inclusive Outreach Improvement Act of 2016
U.S. Senate
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2855
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2016
			Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To increase outreach for women and minority-owned businesses under the Small Business Innovation
			 Research and Small Business Technology Transfer programs, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Small Business Innovation Research and Technology Transfer Inclusive Outreach Improvement Act of 2016.
 2.SBA coordination on increasing outreach for women and minority-owned businessesSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended— (1)in paragraph (8), by striking and at the end;
 (2)in paragraph (9), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (10)to coordinate with participating agencies on efforts to increase outreach and awards under each of the SBIR and STTR programs to small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4)..
 3.Federal agency outreach requirements for women and minority-owned businessesSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (g)—
 (A)in paragraph (11), by striking and at the end; (B)in paragraph (12), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (13)implement an outreach program to small business concerns for the purpose of enhancing its SBIR program, under which the Federal agency shall—
 (A)provide outreach to small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4); and
 (B)establish goals for outreach by the Federal agency to the small business concerns described in subparagraph (A).; and
 (2)in subsection (o)(14), by striking SBIR program; and inserting  SBIR program, under which the Federal agency shall—(A)provide outreach to small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4); and
 (B)establish goals for outreach by the Federal agency to the small business concerns described in subparagraph (A)..
 4.STTR policy directive modificationSection 9(p) of the Small Business Act (15 U.S.C. 638(p)) is amended by adding at the end the following:
			
 (4)Additional modificationsNot later than 120 days after the date of enactment of this paragraph, the Administrator shall modify the policy directive issued pursuant to this subsection to provide for enhanced outreach efforts to increase the participation of small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4), in technological innovation and in STTR programs..
 5.Interagency SBIR/STTR Policy CommitteeSection 5124 of the SBIR/STTR Reauthorization Act of 2011 (Public Law 112–81; 125 Stat. 1837) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
				
					(d)Meetings
 (1)In generalThe Interagency SBIR/STTR Policy Committee shall meet not less than twice per year to carry out the duties under subsection (c).
 (2)Outreach and technical assistance activitiesIf the Interagency SBIR/STTR Policy Committee meets to discuss outreach and technical assistance activities to increase the participation of small business concerns that are underrepresented in the SBIR and STTR programs, the Committee shall invite to the meeting—
 (A)a representative of the Minority Business Development Agency; and (B)relevant stakeholders that work to advance the interests of—
 (i)small business concerns owned and controlled by women, as defined in section 3 of the Small Business Act (15 U.S.C. 632); and
 (ii)socially and economically disadvantaged small business concerns, as defined in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4))..
			6.Diversity and STEM workforce development pilot program
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Small Business Administration;
 (2)the term covered STEM intern means a student at, or recent graduate from, an institution of higher education serving as an intern—
 (A)whose course of study studied is focused on the STEM fields; and (B)who is a woman or a person from an underrepresented population in the STEM fields;
 (3)the term eligible entity means a small business concern that— (A)is receiving amounts under an award under the SBIR program or the STTR program of a Federal agency on the date on which the Federal agency awards a grant to the small business concern under subsection (b); and
 (B)provides internships for covered STEM interns; (4)the terms Federal agency, SBIR, and STTR have the meanings given those terms under section 9(e) of the Small Business Act (15 U.S.C. 638(e));
 (5)the term institution of higher education has the meaning given the term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
 (6)the term person from an underrepresented population in the STEM fields means a person from a group that is underrepresented in the population of STEM students, as determined by the Administrator;
 (7)the term pilot program means the Diversity and STEM Workforce Development Pilot Program established under subsection (b); (8)the term recent graduate, relating to a woman or a person from an underrepresented population in the STEM fields, means that the woman or person from an underrepresented population in the STEM fields earned an associate degree, baccalaureate degree, or postbaccalaureate from an institution of higher education during the 1-year period beginning on the date of the internship;
 (9)the term small business concern has the meaning given the term under section 3 of the Small Business Act (15 U.S.C. 632); and (10)the term STEM fields means the fields of science, technology, engineering, and math.
 (b)Pilot program for internships for women and people from underrepresented populationsThe Administrator shall establish a Diversity and STEM Workforce Development Pilot Program to encourage the business community to provide workforce development opportunities for covered STEM interns, under which a Federal agency participating in the SBIR program or STTR program may make a grant to one or more eligible entities for the costs of internships for covered STEM interns.
			(c)Amount and use of grants
 (1)AmountA grant under subsection (b)— (A)may not be in an amount of more than $15,000 per fiscal year; and
 (B)shall be in addition to the amount of the award to the recipient under the SBIR program or the STTR program.
 (2)UseNot less than 90 percent of the amount of a grant under subsection (b) shall be used by the eligible entity to provide stipends or other similar payments to interns.
 (d)EvaluationNot later than January 31 of the first calendar year after the third fiscal year during which the Administrator carries out the pilot program, the Administrator shall submit to Congress—
 (1)data on the results of the pilot program, such as the number and demographics of the covered STEM interns participating in an internship funded under the pilot program and the amount spent on such internships; and
 (2)an assessment of whether the pilot program helped the SBIR program and STTR program achieve the congressional objective of fostering and encouraging the participation of women and persons from underrepresented populations in the STEM fields.
 (e)TerminationThe pilot program shall terminate after the end of the fourth fiscal year during which the Administrator carries out the pilot program.
 (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the pilot program.